DETAILED ACTION
Claim Objections
Claims 6 and 16 are objected to because of the following informalities:  Abbreviation “TFT” should be spelled out at least for the first time usage.  Appropriate correction is required.
Allowable Subject Matter
Claims 2, 13, 15, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bell (Patent No. US 6,456,262) in view of Chae (Pub. No. US 20180196511).
Regarding claim 1, Bell teaches a method for eyeball tracking operation, characterized in that, the method is applied to a device for eyeball tracking operation, the device comprising a display unit and a sensing unit [abstract]; the The software 40 begins by activating the microdisplay 16 and initializing eye tracking, as indicated in block 42. The illuminators 28 are enabled [signaled] to detect and process the eye reflection image, as indicated in block 44. The sclera-iris boundary may be detected by the imaging subsystem 20 in one embodiment of the present invention, as indicated in block 46”; Col. 2 lines 40-45 “A pair of infrared eye illuminators 28 may be arranged to emit infrared light into the user's eye E.”; fig. 5 and related description; Col. 3 lines 55-59 “the illuminator 28 and imaging subsystem 20 may be disabled”. It’s that the illuminators is trigger/enabled by instruction/signal in order to active the emitter and detector], and to be in an infrared signal detecting state (enabled) and receive an infrared light signal reflected by an user's eyeball to capture the eyeball activity information of the user when receiving a detection trigger signal [Col. 3 lines 45-55“The software 40 begins by activating the microdisplay 16 and initializing eye tracking, as indicated in block 42. The illuminators 28 are enabled [signaled] to detect and process the eye reflection image, as indicated in block 44. The sclera-iris boundary may be detected by the imaging subsystem 20 in one embodiment of the present invention, as indicated in block 46”. Col. 2 lines 40-45 “A pair of infrared eye illuminators 28 may be arranged to emit infrared light into the user's eye E.”; Col. 3 lines 55-59 “the illuminator 28 and imaging subsystem 20 may be disabled” fig. 5 and related description. It’s that the illuminators is trigger/enabled by instruction/signal in order to active the emitter and detector], the method includes the following steps: presetting operation configuration information, wherein the operation configuration information includes a correspondence between eyeball activity information and an operation instruction [Col. 3 lines 59-65, “The gaze resolution module 36 then calculates the eye axis of view or gaze, as indicated in block 50. If the eye axis of view intersects [matches] with a known [preset] activation point being displayed, as shown in diamond 52, it is assumed that the user may be indicating that he or she wishes to select the gazed upon activation point.”; fig. 5 and related description]; capturing the eyeball activity information of the user's eyeball activity recognition region, determining whether the captured eyeball activity information is successfully matched with the presetting eyeball activity information in the operation configuration information [Col. 3 lines 59-65, “The gaze resolution module 36 then calculates the eye axis of view or gaze, as indicated in block 50. If the eye axis of view intersects [matches] with a known [preset] activation point being displayed, as shown in diamond 52, it is assumed that the user may be indicating that he or she wishes to select the gazed upon activation point.”; fig. 5 and related description], and if yes executing the operation instruction corresponding to the eyeball activity information in the operation configuration information [fig. 5 step 52, 64 and related description], otherwise not executing the operation instruction [fig. 5 unit 52, 56 and related description].  
Bell teaches sensing unit being located same level as the eyeball activity region [fig. 3 unit 16, 20, E, and related description]. However, Bell doesn’t explicitly teach the sensing unit is located under the eyeball activity recognition region. 
Chae teaches tracking eyeball movement using infrared sensor unit [fig. 1 unit 130] located under the eyeball activity recognition [fig. 8. The eyeball activity recognition region (TV) is located at the same level as the user’s eyeball. Fig. 1 unit 130 depicts the sensing unit is located below the eyeball. Therefore, it’s clear that the infrared sensing unit is located under the eyeball activity recognition region] and running an application selected by user [Para. 76].
	It would have been obvious to one of ordinary still in the art, before the effective filing, to include in eyeball tracking system  of Bell the ability to locate the sensing unit under the eyeball activity recognition region in order to track eye movement using infrared light as taught by Chae since the claimed invention is merely a combination of old elements, and in the combination each element merely 
Regarding claims 4 and 17, Bell in view Chae teaches all claim limitation as stated above. Furthermore, Chae teaches characterized in that, the light source trigger signal and the detection trigger signal are alternately switched and conform to a preset frequency [Para. 154 “if the user wearing the wearable device 100 takes a look at a bulb 140-2 and keeps the "attention" state, the bulb 140-2 may be turned on or off. [Alternately switched]”.  
	Regarding claim 14, Bell in view of Chae teaches every claim limitations stated in claim 1 rejection. Furthermore, Bell teaches having a processing unit to perform the claimed invention [col. 2 line 20-23].
Regarding claims 3 and 16, Bell teaches the operation instruction includes image operation instructions [Col. 4 lines 18-33].

Claims 5, 12, 18, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bell (Patent No. US 6,456,262) in view of Chae (Pub. No. US 20180196511) and further in view of SHI (pub. No. US 20170160799).
Regarding claims 5 and 18, Bell in view of Chae teaches all claim limitation except Page 4 of 11determining whether the captured eyeball activity information of the user 
However, SHI teaches determining whether the captured eyeball activity information of the user matches the eyeball activity information (gazing more than a predetermined time) corresponding to the screen switching instruction, and if yes, switching the screen; otherwise, the screen is not switched [fig. 1, 2 and related description;, it’s clear that if the threshold is not met, the screen does not change].
	It would have been obvious to one of ordinary still in the art, before the effective filing, to include in eyeball tracking system  of Bell in view of Chae the ability to change screen using eye movement as taught by SHI since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 12 and 25, Bell in view of Chae doesn’t explicitly teach characterized in that, the eyeball activity recognition region includes a plurality of eyeball activity recognition Page 5 of IIsub-regions, and a sensing unit is disposed corresponding to each of the eyeball activity recognition sub-regions.  
However, SHI teaches characterized in that, the eyeball activity recognition region includes a plurality of eyeball activity recognition Page 5 of IIsub-regions, and a 
	It would have been obvious to one of ordinary still in the art, before the effective filing, to include in eyeball tracking system  of Bell in view of Chae the ability to have sub-groups and a sensing unit corresponding to each subgroup as taught by SHI since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bell (Patent No. US 6,456,262) in view of Chae (Pub. No. US 20180196511) and further in view of O’Rourke et al. (Patent no. US 9,269,737).
Regarding claims 6 and 19, Bell in view of Chae doesn’t explicitly teach the sensing unit includes a TFT image sensing array film, the infrared sensing layer is an array formed by the infrared photo diode.  
However, O’Rourke teaches have sensing unit includes a TFT image sensing array film, the infrared sensing layer is an array formed by the infrared photo diode [abstract, and brief summery].
. 

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bell (Patent No. US 6,456,262) in view of Chae (Pub. No. US 20180196511), and further in view of Guan et al. (Pub. No. US 20120219176).
Regarding claims 7 and 20, Bell in view of Chae teaches all claim limitation as rejected in claim 1, except when the error is less than the presetting value, it is determined to be matched, otherwise it is determined as a mismatch.  
Guan teaches in a tracking system when the error (difference) is less than the presetting value (threshold value), it is determined to be matched, otherwise it is determined as a mismatch [Abstract, claims 13-14 and corresponding description].
It would have been obvious to one of ordinary still in the art, before the effective filing, to include in eyeball tracking system of Bell  in view of Chai the ability determine a match based on error rate (difference) as taught by Guan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bell (Patent No. US 6,456,262) in view of Chae (Pub. No. US 20180196511) and further in view of Gordon et al. (Pub. No. US 20170318019).
Regarding claim 8, Bell in view of Chae doesn’t explicitly teach issuing a prompt information when it is determined that there is no eyeball activity information in the operation configuration information matching the captured eyeball activity information.  
However, Gordon teaches teach issuing a prompt information when it is determined that there is no eyeball activity information (gaze movement) in the operation configuration information matching the captured eyeball activity information [para. 38 “the user may be prompted to attempt the gaze-based password again” , Para. 39, and 93]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Bell in view of Chae to issue when match is found, feature as taught by Gordon; because the modification provides a device having improved authentication system.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Bell (Patent No. US 6,456,262) in view of Chae (Pub. No. US 20180196511) and further in view of Zheng (Pub. No. US 20140166850).
Regarding claim 24, Bell in view of Chae doesn’t explicitly teach the display unit is the LCD screen, a backlight unit is further arranged under the sensing units; and the sensing units are arranged between the backlight unit and the LCD screen.  
However, Zheng teaches the display unit is the LCD screen [Para. 29], a backlight unit is further arranged under the sensing units [fig. 3 and related description]; and the sensing units are arranged between the backlight unit and the LCD screen [Para. 40, fig. 3 and related description].
It would have been obvious to one of ordinary still in the art, before the effective filing, to include in eyeball tracking system  of Bell in view Chae the ability to dispose sensor between LCD screen and backlight as taught by Zheng since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-7 PM..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIM VU can be reached on 571-272-3859. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-0101 (IN USA OR CANADA) or 571-272-1000.
/SOLOMON G BEZUAYEHU/           Primary Examiner, Art Unit 2666